DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification of the disclosure in the submission filed 9/7/2022 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 5 of the Office Action dated 6/7/2022 are respectfully withdrawn.
     The amendments to Claims 1, 3, 7-8, 10, 13-14, 16, 21, 23-24, 26 in the submission filed 9/7/2022 are acknowledged and accepted.
     The addition of Claims 27-28 in the submission filed 9/7/2022 is acknowledged and accepted.
     The cancellation of Claims 4-5, 9, 17-18, 22 in the submission filed 9/7/2022 is acknowledged and accepted.
     In view of the amendments made to the claims above, the objections to the claims in Section 6 of the Office Action dated 6/7/2022 are respectfully withdrawn.

Response to Arguments
     The Applicants’ arguments, see in particular Pages 14-16 of the submission, filed 9/7/2022, with respect to the rejections in Sections 11-12 of the Office Action dated 6/7/2022, have been fully considered and are persuasive.  The rejections in Sections 11-12 of the Office Action dated 6/7/2022 have been withdrawn.
     The Applicants further argue that the amendments to Claims 8 and 21 make those claims clear and definite under 35 U.S.C. 112(b).  The Examiner respectfully disagrees.  Claims 8 and 21 were rejected under 35 U.S.C. 112(b) for failure to specifically identify or describe a particular material or product (i.e. SYTO®).  Applicants’ amendments to Claims 8 and 21 only further identify the source of SYTO® and does not further identify or describe the goods associated with the trademark or trade name.
     Additionally, Applicants requested further clarification of the drawing objections noted in Section 3 of the Office Action dated 6/7/2022.  As per MPEP 608.02(d) and 37 CFR 1.83(a), 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).

Additionally, 
Any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).)

In the instant case, Claims 1 and 14 each recite multiple structural features that appear to be essential to the understanding of the disclosed invention.
     Claims 8, 21 are now rejected as follows.

Drawings
     The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  
Biofilm sample; confocal laser scanning microscope; glass-bottomed multi-well plate; cover slip; objective; computer (See Claims 1, 14)
No new matter should be entered.
     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
     Claims 2, 14-16, 19-21, 23-28 are objected to because of the following informalities:
Claim 14 recites the limitation "the confocal laser scanning microscope" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 15-16, 19-21, 23-28 are dependent on Claim 14, and hence inherit the deficiencies of Claim 14.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claims 8, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claims 8 and 21 each contain the trademark/trade name SYTO®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular composition for a green-fluorescent nucleic acid stain and, accordingly, the identification/description is indefinite.
     Regarding Claim 8, the phrase "(ThermoFischerScientific, Waltham, MA)" (See line 2) renders the claim indefinite because it is unclear whether the limitation(s) in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
     Regarding Claim 21, the phrase "(ThermoFischerScientific, Waltham, MA)" (See lines 2-3) renders the claim indefinite because it is unclear whether the limitation(s) in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
     Applicant is advised that should Claim 15 be found allowable, Claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
     Claims 1, 3, 6-7, 10-13 are allowed.

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/13/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872